Reversing.
We have this day decided in the case of Federal Land Bank v. Allender's Adm'r, 289 Ky. 565, 159 S.W.2d 1, a suit to settle an estate, that it was error to order the sale of property on which the bank had a mortgage, free of its lien. The facts in this case are substantially the same as those in the Allender case. In that case we said that a fair determination of the question *Page 570 
would be for the judgment ordering the sale to direct that the commissioner first offer the property for sale for a bid in an amount sufficient to satisfy the bank's claim in full, plus all costs of the action, the property to be sold free of the bank's lien, and in the event no such bid is received that the property be sold subject to the lien. The opinion in the Allender case is controlling here.
Judgment reversed with directions that it be set aside and for the entry of a judgment consistent with this opinion.